 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ZINOBIA Y. LAKHANI as heir and          )   Case No.: 2:17-cv-08427-MAA
     representative of the estate of YASIN   )
10   LAKHANI                                 )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11               Plaintiff,                  )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12         vs.                               )   AND COSTS PURSUANT TO 28
                                             )   U.S.C. § 1920
13   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
14                                           )
                 Defendant                   )
15
16
           Based upon the parties’ Stipulation for the Award and Payment of Equal
17
     Access to Justice Act Fees, Costs, and Expenses:
18
           IT IS ORDERED that fees and expenses in the amount of $4,300.00 as
19
     authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20
     by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21
     DATE: May 7, 2019
22
                                         ________________
                              ___________________________________
23                                      RA
                                         ABLE MARIA
                              THE HONORABLE     MARIA A.
                                                       A AUDERO
                                        ATTES MAGISTRA
                              UNITED STATES    MAGISTRATE JUDGE
24
25
26

                                             -1-
 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Monica Perales
     _________________________
 4   Monica Perales
     Attorney for plaintiff Yasin Lakhani
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
